Citation Nr: 0707016	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an appeal was timely filed with respect to a denial 
of the appellant's claim for apportionment of the veteran's 
disability compensation.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1968 to April 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

During a December 2006 Decision Review Officer Conference, 
the appellant withdrew her request for a Board hearing.  


FINDINGS OF FACT

1.  In a cover letter dated July 1, 2004 to a statement of 
the case, the appellant was notified that she had 30 days to 
appeal her denial for an apportionment of the veteran's VA 
disability benefits.  

2.  A timely appeal was not received by the RO within 30 days 
of the July 1, 2004 letter.  

CONCLUSION OF LAW

The appellant did not file a timely appeal to the November 
2003 Special Apportionment Decision, which denied an 
apportionment of the veteran's VA disability benefits.  
38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 20.200, 20.501, 
20.504 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether a timely 
appeal was received from the appellant following a July 2004 
statement of the case.  If the appellant has not filed a 
timely appeal, then her appeal fails, and the claim is 
dismissed.

VA imposes duties on a claimant seeking VA compensation.  If 
the claimant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
claimant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and perfecting 
the appeal by filing a substantive appeal following the 
issuance of a statement of the case.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202.

In a simultaneously contested claim (which applies to a claim 
for apportionment of the veteran's benefits), the first step 
in initiating appellate review is the submission of a notice 
of disagreement within 60 days from the date that the agency 
mails notice of the determination to the claimant.  See 38 
C.F.R. § 20.501(a).  After the preparation and mailing of the 
statement of the case, the claimant then has the burden to 
submit a substantive appeal within 30 days from the issuance 
of the statement of the case.  38 U.S.C.A. § 7105; see 38 
C.F.R. 20.501(b).

In November 2003 the appellant's apportionment claim was 
denied and she filed a notice of disagreement in January 
2004.  A July 2004 statement of the case informed the 
appellant that she had 30 days to file a formal appeal and a 
VA Appeals Form was enclosed.  The claims folder shows that a 
statement was received from the appellant on September 1, 
2001, which was dated August 1, 2001.  While this statement 
could be construed as a written appeal, it was not timely 
received within 30 days of the statement of the case.  

The appellant has argued that during a telephone 
conversation, she was informed by VA that she had 60 days to 
appeal her apportionment decision.  A review of the file does 
not include a report of contact or any other documentation to 
indicate that the appellant was informed that she had 60 days 
from the date of the statement of the case to appeal the 
apportionment decision.  The Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Applying this presumption to the instant case, the 
Board must conclude that absent evidence to the contrary, the 
appellant was advised that she had 30 days from the date of 
the cover letter of the statement of the case to perfect her 
appeal.  

The Board has reviewed the record in its entirety and finds 
that the September 2004 document is not a timely-filed 
appeal, nor does the appellant contend that it was filed 
within the requisite 30 day period.  Regretfully, there is 
nothing in the claims file that can toll the 30-day period to 
file the appeal following the issuance of the July 2004 
statement of the case.  Therefore, in the absence of a timely 
appeal or good cause shown for the extension of the 30 day 
period, the Board is without authority to exercise appellate 
jurisdiction over the November 2003 determination to deny the 
appellant's apportionment claim.  

The United States Court of Appeals for Veterans Claims has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  This is the case here.

In closing, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  


ORDER

The denial of the appellant's claim for an apportionment of 
the veteran's disability compensation was not appealed in a 
timely manner.  The appeal is dismissed for lack of 
jurisdiction.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


